Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with applicant’s representative Deborah Lu on 6-30-21.

In the 6-30-21 interview, applicant’s representative pointed out that the examiner’s amendment to claim 1 set forth in the Notice of Allowance mailed 4-2-21 lacked a particular change to claim 1 that was agreed upon in an earlier interview between applicant’s representative and the examiner.  

In a second interview on 7-1-21 applicant’s representative and the examiner discussed further steps to be taken to address additional minor issues in claim 1 that applicant had proposed to amend with the rule 312 amendment filed 6-8-21, which was denied entry 6-25-21.  The examiner agreed to make additional changes to claim to address these other minor issues.

The application has been amended as follows: 

In claim 1 of the claims as filed 3-22-21, the final phrase “wherein the TCR further comprises a therapeutic agent or is expressed in an immune cell” has been deleted.  Note well: in deleting this final phrase the period at the end of this phrase will now appear just outside the bottom right corner of the final table shown in claim 1, i.e., this claim will still be terminated with a period.

Furthermore, also in claim 1 of the claims as filed 3-22-21, the phrase “and the wherein the beta chain” at line 69 has been replaced with the phrase “and wherein the beta chain”.

Furthermore, also in claim 1 of the claims as filed 3-22-21, the sequence “ASSLGGESEQF” appearing in the final table of the claim has been replaced with “ASSLGGESEQY”.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ZACHARY S SKELDING/Primary Examiner, Art Unit 1644